UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7629



ALEJANDRO TRUJILLO,

                                             Petitioner - Appellant,

          versus

ERNEST SMITH, D.H.O.; SERGEANT WATSON, Inves-
tigator; SUPERINTENDENT KING, T.C.I.,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-684-5-H)


Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Alejandro Trujillo, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his habeas corpus petition under 28

U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record and

the district court's opinion and find that this appeal is frivo-

lous. Accordingly, we deny a certificate of appealability and dis-
miss the appeal on the reasoning of the district court. Trujillo v.
Smith, No. CA-96-684-5-H (E.D.N.C. Oct. 10, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2